      Case 1:20-cv-01235-RPK-RML Document 28 Filed 07/15/21 Page 1 of 1 PageID #: 219




                                              THE CITY OF NEW YORK                           ALAN H. SCHEINER
                                               LAW DEPARTMENT                                        Senior Counsel
GEORGIA M. PESTANA                             100 CHURCH STREET                             Phone: (212) 356-2344
Acting Corporation Counsel                     NEW YORK, NY 10007                               Fax: (212) 356-3509
                                                                                              ascheine@law.nyc.gov

                                                                                   July 15, 2021

        VIA ECF
        Magistrate Judge Robert M. Levy
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                Re:     Manolo Mascarina, as the Adm. of the Estate of Faustino Dioso, et al. v. City, et
                        al., 20-CV-1235 (RPK)(RML)

        Your Honor:

                      I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
        Counsel of the City of New York (“City”), and the attorney assigned to represent the City in the
        above-referenced action.

                       I am writing to respectfully request an extension of time for the parties to submit
        their pre-conference submissions with respect to settlement, from July 15, 2021, to July 19,
        2021. The additional time is required for defendants to complete their submission, due to other
        matters arising since the submission was scheduled. Plaintiff consents to the request, and
        requests that plaintiff’s submission be due on the same date, to which defendants of course
        consent.

                        We thank the Court for its consideration of this matter.
                                                      Respectfully submitted,

                                                      Alan H. Scheiner       /s/

                                                      Alan H. Scheiner
        cc: All Counsel (By ECF)
